--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5
TETON ADVISORS, INC.


RESTRICTED STOCK AWARD AGREEMENT




THIS RESTRICTED STOCK AWARD AGREEMENT, (the "Agreement"), dated as of March 20,
2009, is made by and between Teton Advisors, Inc., a Delaware corporation (the
"Company"), and Nicholas F. Galluccio (the "Grantee").




WHEREAS, the Company and the Grantee entered into an employment contract dated
July 18, 2008 pursuant to which the Company agreed to grant certain restricted
shares in the Company to the Grantee on the terms and conditions set forth
herein (the “Restricted Stock”);


WHEREAS, the Grantee began his employment with the Company on July 18, 2008 (the
“Employment Date”).


NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:


Section 1.                      Grant of Restricted Stock Award


Grant of Restricted Stock.  As of March 20, 2009 (the “Grant Date”), the Company
grants to the Grantee 260,849 shares of Class A Common Stock of Restricted Stock
in Teton on the terms and conditions set forth in this Agreement.




Section 2.                      Terms and Conditions of Award


The grant of Restricted Stock provided in Section 1(a) shall be subject to the
following terms, conditions and restrictions:


(a)           Ownership of Shares. Subject to the restrictions set forth in this
Agreement, the Grantee shall possess all incidents of ownership of the
Restricted Stock granted hereunder, including the right to receive dividends
with respect to such Stock and the right to vote such Stock.


(b)           Payment of Dividends.  The Grantee shall be entitled to accumulate
dividends which become payable on the Restricted Stock.  The dividends will be
paid pro rata upon vesting of the Restricted Stock.  If the Company or the
Grantee terminates the Grantee's employment for any reason prior to vesting of
the Award, then the Award and associated unpaid dividends shall be forfeited
except as set forth below in Section 2(f).  No interest shall accrue on
dividends held by the Company in its accounts on behalf of the Grantee


(c)           Restrictions.  Restricted Stock and any interest therein may not
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of.  The Board of Directors of the Company may, in its discretion, cancel all or
any portion of any outstanding restrictions prior to the expiration of the
periods provided under Section 2(e).


(d)           Certificate; Restrictive Legend.  The Grantee agrees that any
certificate issued for Restricted Stock prior to the lapse of any outstanding
restrictions relating thereto shall be inscribed with the following legend:


This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the "Restrictions"), contained in an agreement entered into between
the registered owner and Teton Advisors, Inc.  Any attempt to dispose of these
shares in contravention of the Restrictions, including by way of sale,
assignment, transfer, pledge, hypothecation or otherwise, shall be null and void
and without effect.


(e)           Lapse of Restrictions.  Except as may otherwise be provided
herein, the restrictions on transfer set forth in Section 2(c) shall lapse as
follows:


With respect to thirty percent (30%) of the shares of Restricted Stock subject
to this Restricted Stock Award, on the third anniversary of the Employment Date,
so long as the Grantee is employed by or providing services to the Company or
its subsidiaries as of such date; and


With respect to seventy percent (70%) of the shares of Restricted Stock subject
to this Restricted Stock Award, on the fifth anniversary of the Employment Date,
so long as the Grantee is employed by or providing services to the Company or
its subsidiaries as of such date.


Upon each lapse of restrictions relating to Restricted Stock, the Company shall
issue to the Grantee or the Grantee's personal representative a stock
certificate representing a number of shares of Stock, free of the restrictive
legend described in Section 2(d), equal to the number of shares subject to this
Restricted Stock Award with respect to which such restrictions have lapsed
Rounded up to the nearest whole share.  If certificates representing such
Restricted Stock shall have theretofore been delivered to the Grantee, such
certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer prior to the issuance by the Company of
such unlegended shares of Stock.


(f)           Termination of Employment.  In the event that the Grantee's
service with the Company and its subsidiaries is terminated prior to the lapsing
of restrictions with respect to any portion of the Restricted Stock granted
hereunder, such portion of the Restricted Stock held by the Grantee shall be
immediately forfeited, provided, however, if the Company terminates the
Grantee's employment without cause, other than due to disability or incapacity,
(A) prior to the third anniversary of the Employment Date, the Grantee shall
immediately vest in twenty (20%) of the Restricted Stock and 20% of the
dividends that have been accumulated in  Section 2(b) or (B) prior to the fifth
anniversary of the Employment Date, the Grantee shall immediately vest in twenty
percent (20%) of the unvested portion of the Restricted Stock and 20% of the
dividends that have been accumulated in  Section 2(b).


Restricted Stock forfeited pursuant to this Section 2(f) shall be transferred
to, and reacquired by, the Company without payment of any consideration by the
Company, and neither the Grantee nor any of the Grantee's successors, heirs,
assigns, personal representatives or other transferees shall thereafter have any
further rights or interests in such shares or certificates.  If certificates
containing restrictive legends shall have theretofore been delivered to the
Grantee (or his/her legatees, personal representative or other transferee), such
certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer.


(g)           Change in Control.  In the event of a change of control of the
Company (as defined below) said vesting of the Restricted Stock shall be
accelerated and restrictions shall lapse no later than immediately prior to the
change of control being consummated.  For purposes of this section, change of
control shall be deemed to have occurred in the event that the Board of
Directors of the Company in its sole discretion determines that a change of
control has occurred for the purpose of this Agreement.


(h)           Income Taxes.  The Grantee shall pay to the Company promptly upon
request and in any event at the time the Grantee recognizes taxable income in
respect of the Restricted Stock (or, if the Grantee makes an election under
Section 83(b) of the Code, in connection with such grant), an amount equal to
the taxes the Company determines it is required to withhold under applicable tax
laws with respect to the Restricted Stock.  Such payment shall be made in the
form of cash, shares of Stock already owned by the Grantee, shares of Stock
otherwise issuable upon the lapse of restrictions, or in a combination of such
methods.  The Grantee shall promptly notify the Company of any election made
pursuant to Section 83(b) of the Code.


Section 3.                      Miscellaneous


(a)           Notices.  Any and all notices, designations, consents, offers,
acceptances and any other communications provided for herein shall be given in
writing and shall be delivered either personally or by registered or certified
mail, postage prepaid, which shall be addressed, in the case of the Company to
the General Counsel at the principal office of the Company and, in the case of
the Grantee, to Grantee's address appearing on the books of the Company or to
the Grantee's residence or to such other address as may be designated in writing
by the Grantee.


(b)           No Right to Continued Employment.  Nothing in this Agreement shall
confer upon the Grantee any right to continue in the employ of or to continue as
an independent contractor of the Company or any subsidiary or shall interfere
with or restrict in any way the right of the Company, which is hereby expressly
reserved, to remove, terminate or discharge the Grantee at any time for any
reason whatsoever, with or without Cause.


(c)           Successors.  The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and of the
Grantee and the beneficiaries, executors, administrators, heirs and successors
of the Grantee.


(d)           Invalid Provision.  The invalidity or unenforceability of any
particular provision thereof shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.


(e)           Modifications. No change, modification or waiver of any provision
of this Agreement shall be valid unless the same be in writing and signed by the
parties hereto.


(f)           Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior agreements,
communications, representations and negotiations in respect thereto.


(g)           Governing Law.  This Agreement and the rights of the Grantee
hereunder shall be construed and determined in accordance with the laws of the
State of New York.


(h)           Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


(i)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the day of March 20, 2009.


TETON ADVISORS, INC.




By: /s/ Bruce N. Alpert
Bruce N. Alpert
Chairman




 NICHOLAS F. GALLUCCIO


By: /s/ Nicholas F. Galluccio
Nicholas F. Galluccio



